Citation Nr: 0300940	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-18 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from June 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the above claim. 

In a substantive appeal dated in September 2000, the 
appellant indicated that he wanted a personal hearing 
before a member of the Board at the RO.  Later in 
September 2000, he was provided a hearing before a local 
Hearing Officer.  However, in May 2002, the appellant 
submitted a signed statement indicating that he did not 
want another personal hearing.  Therefore, the Board 
considers his hearing request withdrawn.

The Board must consider all documents submitted prior to 
its decision and review all issues reasonably raised from 
a liberal reading of these documents.  Suttmann v. Brown, 
5 Vet. App. 127, 132 (1993) (citations omitted).  Where 
such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue 
to the RO for development and adjudication; however, the 
Board may not ignore an issue so raised.  Id.  On the 
other hand, the Board is not required to anticipate a 
claim for a particular benefit where no intention to raise 
it was expressed by the appellant.  See Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995); see also Brannon v. West, 
12 Vet. App. 32, 34-35 (1998) ("[B]efore [the RO or Board] 
can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it").  

In this case, the appellant submitted a statement in April 
2002 raising claims for service connection for heart 
disease, claimed to be caused by cigarette smoking during 
service, unspecified "medical conditions" due to Agent 
Orange exposure, and diabetes due to Agent Orange 
exposure.  These issues are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSION OF LAW

The appellant is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
and 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.303 (2002); 38 C.F.R. § 3.304(f) (1996 and 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC) and supplemental 
statement of the case (SSOC), informed the appellant of 
the types of evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  For example, a letter was sent 
to the appellant in October 1998 asking him for specific 
information.  Although this letter was sent before 
enactment of the VCAA, it is still evidence of the fact 
that VA attempted to assist the appellant in developing 
this claim.  More importantly, a letter of October 2001 
specifically informed the appellant of the provisions of 
the VCAA including what evidence was needed to 
substantiate this claim.  VA's duty to notify the 
appellant also includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The October 2001 letter 
specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  The appellant did not respond 
to this letter. 

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant medical records from every source 
referenced by the appellant.  The only treatment he has 
reported receiving is through VA, and those records were 
obtained. 

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(i)).  In this case, the appellant was 
provided a VA examination in 1999.  The examiner reviewed 
the appellant's reported stressors and rendered an opinion 
as to whether the appellant has PTSD.  Further opinions 
are not needed in this case because there is sufficient 
medical evidence to decide the claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case. 

B.  Legal Analysis

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

Prior to March 7, 1997, service connection for PTSD 
required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  Effective on and after March 7, 1997, service 
connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(2002) (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been 
concluded, as is the case here, the version more favorable 
to the claimant should apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, neither version can 
be more favorable to the appellant because both 
regulations required credible supporting evidence that the 
claimed in-service stressor occurred, which is the 
pertinent question, as discussed below.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records and 
personnel records; his contentions, including those raised 
at a personal hearing in 2000; the report of a VA 
psychiatric examination conducted in 1999; VA records for 
treatment in 1997; an historical survey of the 2nd 
Battalion, 9th Artillery; and operational report for 
quarterly period ending April 30, 1967, for the 3rd Brigade 
Task Force, 25th Infantry Division.  The evidence in this 
case is extensive.  Although the Board is required to 
provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every 
piece of evidence in detail.  Therefore, the Board will 
only summarize the evidence pertinent to this issue.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed 
to his account of having served in combat in Vietnam.  
This evidence includes the 1999 VA PTSD examination.  
Nevertheless, the Board is unable to accept the diagnosis 
as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that 
the appellant engaged in combat with the enemy during 
active service, and the record does not otherwise contain 
independent evidence which confirms his account of in-
service stressors.

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.  "Just because a 
physician or other health professional accepted 
appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat 
or that the appellant was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor 
may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-
combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran 
of combat is particularly significant in a PTSD claim 
because he is entitled to have his lay statements as to 
his alleged stressors accepted, without corroboration, if 
he engaged in combat with the enemy.  See Gaines v. West, 
11 Vet. App. 353 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran 
was engaged in combat with the enemy 
and the claimed stressors are related 
to such combat, the veteran's lay 
testimony regarding claimed stressors 
must be accepted as conclusive as to 
their actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  
See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's 
service personnel records that he participated in a 
particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, 
and VA must assess the credibility, probative value, and 
relative weight of each relevant item of evidence.  Id.  
The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with 
the other evidence of record.  Id.  However, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish 
this fact.

The appellant's military personnel records reflect that he 
was in Vietnam from January 1967 to January 1968.  He has 
been awarded a National Defense Service Medal, a Vietnam 
Service Medal, and a Vietnam Campaign Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam 
or in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the 
cited theater, and it does not rule in, or rule out, 
combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, 
September 1996.

The appellant's personnel records showed that his primary 
military occupational specialties were a radio and 
teletype operator and a wireman.  He was assigned to the 
Headquarters and Headquarters Battery (HHB) of the 2nd 
Battalion, 9th Artillery.  

In this case, for the following reasons, the Board finds 
that the appellant did not engage in combat with the 
enemy.  First, his military occupational specialties of 
radio and teletype operator and wireman while in Vietnam 
do not indicate combat service.  Although it is possible 
that he engaged in combat with the enemy in Vietnam, his 
military occupational specialties do not indicate that 
this was likely.  There is no indication in the personnel 
records that the appellant was assigned or participated in 
combat duties. 

Second, none of the appellant's awarded medals or 
decorations show combat service.  In conjunction with his 
military occupational specialties, the fact that he did 
not receive an award for combat service is probative 
evidence that he likely did not participate in combat. 

Third, the notation in his personnel records that he 
participated in a campaign does not, in this case, reflect 
combat service.  The records obtained from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicate that the 2nd Battalion, 9th Artillery, 
participated in operations in Vietnam.  There is no 
indication that the appellant personally engaged in combat 
with the enemy, and there is no indication that 
Headquarters Battery, as opposed to line companies, 
participated in combat with the enemy.

Fourth, and perhaps most persuasive, the appellant's own 
statements are not persuasive evidence that he personally 
engaged in combat with the enemy.  He has reported being 
in locations where firefights, mortar attacks, etc., took 
place.  It may be true that he had some contact or 
exposure to fighting.  The appellant may have been in an 
area that was shot at, but this does not lead to a 
conclusion that he personally participated in any combat 
activities.  

The preponderance of the evidence is against finding that 
the appellant engaged in combat with the enemy, and there 
is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  It is a substantial doubt 
and one within the range of probability as distinguished 
from pure speculation or remote possibility.  Id.  It is 
not a means of reconciling actual conflict or a 
contradiction in the evidence.  Id.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist as to whether the appellant engaged in combat 
with the enemy in Vietnam.  Therefore, although the 
evidence shows that he served overseas in Vietnam, the 
evidence does not support the conclusion that he 
personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  There is 
nothing in this case corroborating the appellant's claimed 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with USASCRUR.  Also, in 
order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on 
numerous occasions to provide specific details as to his 
alleged inservice stressors (names, places, dates, units 
of assignment, description of events).  The appellant has 
not, at any time, provided names of people he saw killed 
or injured. 

Regardless, despite the appellant's failure to provide 
specific details, the Board has thoroughly reviewed the 
reports submitted by USASCRUR in an effort to verify any 
reported stressor.  There is no confirmation in these 
records of any alleged stressor.  The appellant claims 
that in approximately March 1967, the Battalion lost the 
entire C Battery in combat with the enemy.  The records 
show that despite the fact C Battery, as well as the other 
line companies in the Battalion, engaged in combat with 
the enemy, there were few American casualties.  The 
records conclusively demonstrate that an entire Battery 
was not lost during the time period alleged by the 
appellant.  He also argues casualties were incurred in 
approximately July 1967, but the National Personnel 
Records Center (NPRC) reports no casualties and, for that 
matter, no Americans wounded from the appellant's unit 
between July and September 1967.

It is true that the appellant was assigned to an artillery 
division, which, by its nature, participated in combat 
with the enemy.  There is no support for any contention 
that personnel from Headquarters Battery, such as the 
appellant, participated in such actions.  Although 
information shows that certain members of the division 
were killed in action, as can be expected in an artillery 
unit, this does not corroborate the appellant's stressors 
since he did not provide names of any people killed.  
Moreover, the fact that the records obtained from USASCRUR 
detail the combat operations of the other line companies 
of the 2nd Battalion, 9th Artillery, but make no mention of 
the Headquarters Battery, indicates, by inference, that 
the Headquarters Battery did not participate in these 
combat operations.

It must be noted that the specific stressor mentioned by 
the VA examiner in 1999 - a shelling incident with 
resulting casualties - has not been verified.  The 
examiner noted that other than this incident, the 
appellant's complaints focused on the "general atmosphere 
and ongoing dehumanization characteristics of the Vietnam 
War."  Such general complaints are not sufficient for 
PTSD, and the examiner even commented on the fact the 
criterion A (exposure to a traumatic event) was 
questionable, other than the shelling incident.  Since the 
shelling stressor has not been verified, it is debatable 
whether the diagnosis of PTSD even remains valid.

Many of the stressors reported by the appellant cannot be 
confirmed.  For example, the death of an entire village.  
It is manifest that these anecdotal incidents are not 
subject to verification.  He also alleges he served as a 
liaison with the Army of the Republic of Vietnam and that 
several members of that army died in various firefights.  
These deaths could also not be verified.

Since stressors specifically alleged by the appellant have 
been disproved, specifically the March 1967 loss of C 
Battery, his account of what otherwise occurred during 
service, to include his reported in-service stressors, is 
of doubtful credibility.  Credibility is an adjudicative, 
not a medical determination.  The Board has "the authority 
to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court 
reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-
service stressor.  However, in Pentecost, the claimant 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such 
as the claimant's own personal involvement, is not 
necessary.  See, also, Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The facts in this case are easily distinguishable 
because the appellant has submitted no independent 
evidence of the occurrence of the claimed in-service 
stressors.  Indeed, as noted above, the USASCRUR submitted 
records of his Battalion which confirm that although the 
line companies participated in combat operations, the 
Headquarters Battery, to which the appellant was assigned, 
did not. 

In summary, the Board has concluded that the preponderance 
of the evidence is against a finding that the appellant 
engaged in combat with the enemy while on active duty, 
that there is no independent verification of his reported 
in-service stressors, and that his account of what 
occurred during service is of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

